Fourth Court of Appeals
                                San Antonio, Texas
                                      March 31, 2015

                                   No. 04-13-00875-CV

                Sandra SAKS, Lee Nick McFadin and Margaret Landen Saks,
                                      Appellants

                                            v.

                       Lauren SAKS a/k/a Gloria Lauren Nicole Saks,
                                       Appellees

                     From the Probate Court No 1, Bexar County, Texas
                               Trial Court No. 2011-PC-3466
                     Honorable Polly Jackson Spencer, Judge Presiding


                                      ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Karen Angelini, Justice
              Marialyn Barnard, Justice
              Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Jason K. Pulliam, Justice

       The Court has considered the Appellants’ Motion for En Banc Reconsideration, and the
motion is DENIED.

                                                   _________________________________
                                                   Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of March, 2015.


                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court